 1 C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
   ERIN E. SCHNEIDER (Cal. Bar No. 216114)
 2 schneidere@sec.gov
   JEREMY E. PENDREY (Cal. Bar No. 187075)
 3 pendreyj@sec.gov
   E. BARRETT ATWOOD (Cal. Bar No. 291181)
 4 atwoode@sec.gov
   ANDREW J. HEFTY (Cal. Bar No. 220450)
 5 heftya@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 T: (415) 705-2500
   F: (415) 705-2501
 8
   ERIC M. BROOKS (Cal. Bar No. 209153)
 9 brookse@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
10 33 Arch Street, 23rd Floor
   Boston, MA 02110-1424
11 (617) 573-8900

12

13

14
                                   UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN FRANCISCO DIVISION
17

18 SECURITIES AND EXCHANGE COMMISSION,               Case No. 3:18-cv-05080-JST-DMR

19                 Plaintiff,                        STIPULATION AND
                                                     [PROPOSED] ORDER TO
20          vs.                                      TEMPORARILY STAY
                                                     LITIGATION
21 MICHAEL B. ROTHENBERG, and
   ROTHENBERG VENTURES LLC (f/k/a                    Honorable Jon S. Tigar
22 FRONTIER TECHNOLOGY VENTURE CAPITAL               Honorable Donna M. Ryu
   LLC and ROTHENBERG VENTURES
23 MANAGEMENT COMPANY, LLC),                         HEARING: August 29, 2019
                                                     at 2:00 p.m., Courtroom 9,
24                 Defendants.                       19th Floor, 450 Golden Gate
                                                     Avenue, San Francisco, CA
25

26

27

28

     STIPULATION TO TEMPORARILY                                       SEC V. ROTHENBERG, ET AL.
     STAY LITIGATION                                           CASE NO. 3:18-CV-05080-JST-DMR
 1            WHEREAS, pursuant to the Court’s Scheduling Order (ECF No. 30) (“Scheduling Order”), the

 2   parties are to complete fact discovery by April 1, 2019, exchange expert disclosures on April 23, 2019,

 3   and complete expert discovery by June 3, 2019, and Plaintiff Securities and Exchange Commission (the

 4   “SEC”) is to file its motion to determine amounts of disgorgement and civil monetary penalties due

 5   (“SEC’s Motion”) by July 1, 2019;

 6            WHEREAS, pursuant to the Scheduling Order, the hearing on the SEC’s Motion is set for

 7   August 29, 2019, at 2:00 p.m.;

 8            WHEREAS, pursuant to the Court’s Settlement Conference Order (ECF No. 41) (“Settlement

 9   Conference Order”), the parties are required to attend an in-person Settlement Conference on June 14,

10   2019, at 11:00 a.m. before Magistrate Judge Ryu, and also have a settlement conference call on February

11   21, 2019 (ECF No. 40);

12            WHEREAS, the SEC served written discovery on Defendants Michael B. Rothenberg and

13   Rothenberg Ventures LLC (“Defendants”) on December 18, 2018, and Defendants’ responses are due

14   January 17, 2019;

15            WHEREAS, Defendants served written discovery on the SEC on January 5, 2019, and the SEC’s

16   responses are due February 4, 2019;

17            WHEREAS, on January 14, 2019, Defendants requested a 30-day extension of time to respond

18   to the SEC’s written discovery on the basis of (i) travel conflicts during the December holidays, (ii)

19   counsel for Defendants, Marc Fagel, subsequently announcing his forthcoming retirement, and (iii)

20   Defendants are now seeking new counsel;

21            WHEREAS, due to a lapse in appropriations, the SEC shut down as of December 27, 2018, and

22   most personnel have been furloughed, and are prohibited from working except in very limited

23   circumstances;

24            WHEREAS, the parties previously sought one modification of the time for deadlines related to

25   the Settlement Conference (see ECF No. 39) and have not sought any modifications of the Scheduling

26   Order;

27            ACCORDINGLY, it is HEREBY STIPULATED by and between the undersigned parties that

28   the current deadlines for responses to written discovery are extended by 30 days, and for the foregoing


     STIPULATION TO TEMPORARILY                                                SEC V. ROTHENBERG, ET AL.
     STAY LITIGATION
                                                      1                 CASE NO. 3:18-CV-05080-JST-DMR
 1   reasons, the parties respectfully stipulate to and request the Court stay this case until the shutdown ends,

 2   at which time the SEC suggests that the parties meet and confer to determine whether to propose a

 3   revised Civil Case Management Plan and Scheduling Order, and whether to propose modifications to the

 4   Settlement Conference Order, within seven (7) days of the SEC reopening.

 5           IT IS SO STIPULATED.

 6

 7   Dated: January 17, 2019                         Respectfully submitted,

 8
                                                     /s/ E. Barrett Atwood
 9                                                   E. Barrett Atwood
                                                     Andrew J. Hefty
10                                                   Eric M. Brooks
11                                                   Attorneys for Plaintiff
                                                     SECURITIES AND EXCHANGE COMMISSION
12

13                                                   /s/ Marc J. Fagel            _
                                                     Marc J. Fagel
14                                                   GIBSON, DUNN & CRUTCHER
                                                     555 Mission Street, Suite 3000
15                                                   San Francisco, CA 94105
                                                     Attorney for Defendants
16                                                   Michael B. Rothenberg and Rothenberg Ventures LLC
17

18
                                              [PROPOSED] ORDER
19
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21

22   DATED: January
            January 18,
                    18, 2019
                        2018
                                                             Hon. Jon S. Tigar
23
                                                             UNITED STATES DISTRICT JUDGE
24

25

26

27

28


     STIPULATION TO TEMPORARILY                                                 SEC V. ROTHENBERG, ET AL.
     STAY LITIGATION
                                                      2                  CASE NO. 3:18-CV-05080-JST-DMR
 1                                              ATTESTATION

 2          I, E. Barrett Atwood, am the ECF User whose identification and password are being used to

 3   file this Stipulation and Proposed Order. I hereby attest that each of the above parties or their

 4   representatives concurs in this filing.

 5

 6

 7   Dated: January 17, 2019                        /s/ E. Barrett Atwood
                                                   E. Barrett Atwood
 8                                                 Attorney for Plaintiff
                                                   SECURITIES AND EXCHANGE COMMISSION
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO TEMPORARILY                                               SEC V. ROTHENBERG, ET AL.
     STAY LITIGATION
                                                     3                 CASE NO. 3:18-CV-05080-JST-DMR
